  
   

STATE OF NEW MEXICO
COUNTY OF SAN MIGUEL
IN THE DISTRICT COURT O-YIL- sw LOIS
IN THE MATTER OF
STATE :
OF NEW MEXICO, END ° R SE D
Plaintiff, Foun at & Guadalupe
VS. JUN 26 2015
19
NAME: John Paul Vigi en — Case # 15-123897
DOB:
SSN:
ADD:
Las Vegas, NM 87701
Defendant,
SEARCH WARRANT.

 

THE STATE OF NEW MEXICO TO ANY OFFICER AUTHORIZED TO EXECUTE
THIS WARRANT:

Proof by Affidavit for Search Warrant, having been submitted to me, I ain satisfied that

there is probable cause that the person named or property described in the Affidavit is located
where alleged in the Affidavit and I find grounds exist for the issuance of the Search Warrant. A
copy of the Affidavit is attached and made a part of this Warrant.

YOU.ARE HEREBY COMMANDED to search forthwith the person or place in the Affidavit
between the hours of 6:00 a.m. and 10: 00 p.m., unless I have specifically authorized a nighttime
search, for the person or property described in the Affidavit, serving this Warrant together with a

copy of the Affidavit, and making the search and if the person or property be found there, to seize
the person or the property and hold for safekeeping until further order of the Court.

You are further directed to prepare a written inventory of any person or property seized. You are
further directed to file the return and wiitt er taivent ~Wwith the Court promptly after its

execution. :

    

ate

EXHIBIT

B_

SMC 000371

tabbies’
Bed JHHCIAL DISTAL COE
STATE OF NEW MEXICO See ES AY SEEOE
COUNTY OF SAN MIGUEL 27
IS JUN 26 AMI: VT

IN THE DISTRICT COURT WIZ- Sw

IN THE MATTER OF
STATE OF NEW MEXICO,

Plaintiff,

VS.

Case # 15-123897

   

NAME: John Paul
DOB:
SSN:

ADD:

 

Las Vegas, NM 87701
Defendant,

AFFIDAVIT FOR SEARCH WARRANT

Affiant, being duly sworn, upon his oath, states and I have reason to believe that on the
following described premises, vehicle(s) and/or person(s) of:

1. The blue in color work locker labeled “John Vigil” of John Paul Vigil, located at 3695 Hot
Springs Blvd (New Mexico Behavioral Health Institute), inside Mesa Cottage.

In the city or county designated above there is now being concealed:

_ Affiant, being duly sworn, upon his oath, states that I have reason to believe that on the

following described premises or person of.
Possession of a Controlled Substance

1. Controlled Substances in unknown quantities of prescription medication and other types of
controlled substances listed in schedules one through five of the controlled substances act;

2. United States Currency

3. Indicia of ownership of the above described and residence, including, but not limited to,
rental, purchase or lease agreements, utility bills, titles, registration documents and keys;

SMC 000373
And the facts tending to establish the grounds for issuance of a search warrant are as follows:

On June 5", 2015 at approximately 10:00 a.m., I was dispatched to 3695 Hot Springs Blvd. (New
Mexico Behavioral Health Institute) in reference to possible larceny of narcotics, Upon my
arrival on scene I made contact with Security Supervisor, Joe Chavez, who advised me that

anonymous letter. The letter alleged that Psych Tech Supervisor, John Vigil, had money and
prescription narcotics belonging to various patients at NMBHI, locked inside of his desk.

On June 5", 2015 Myself and Deputy Sean Amnijo executed a search warrant on J. Vigil’s desk
and surrounding work area: During the course of the warrant, Ativan, a scheduled narcotic was
located and seized, along with a substantial amount of money possibly belonging to NMBHI
patients. Other medication belongirig to NMBHI patients that are not scheduled narcotics, were

also located during the course of the wairant.

On June 19", 2015 at approximately 11:00 a.m., I was advised by Ms. Frances Tweed that a
secondary anonymous letter had come in with more allegations against J. Vigil. See EXHIBIT A.
The anonymous letter stated J. Vigil had two other lockers in different areas of NMBHI, and J.
Vigil had narcotics in those lockers, Myself and Ms. Tweed proceeded to El Paso Cottage where
J. Vigil’s locker was located, Mr. Vigil’s locker was blue in color and labeled with his name on

it. See EXHIBIT B.

I was later advised by Ms. Frances Tweed; security had cut the lock to his locker and had he
conducted a search on it, Ms. Tweed advised me that approximately eleven ) Hydrocodone

pills were located in a “Centrum” Vitamin bottle and two (2) more Hydrocodone were located in
another container inside of J. Vigil’s locker. See EXHIBITS C & D. Ms. Tweed stated she had
researched the pill’s descriptors and found it to be Hydrocodone. Upon information and belief,
Hydrocodone is.a scheduled narcotic. _ se.

Upon. information from BHI Director Troy Jones, Mr. Vigil has authority to assist in the

distribution of medication to patients; however he does not have authority to possess the drugs.

Affiant is aware through investigation that the above listed items are possibly located
inside of J. Vigil’s work locker.

Therefore, in order to ensure a complete and thorough investigation, investigators may be
required to examine the entire, above-mentioned residence.

Therefore, Affiant respectfully requests that the Court issue a Warrant commanding the
search the above-described premises, vehicle(s) and/or person(s).

SMC 000374
oD Mw

Under Sheriff Anthony Madrid SM-2

Subscribed and sworn to or declared and affirmed to before me in the above named

county of the State of New Mexico this Ses*> day of Tye .
2015.

“Qudgd, Notary or Other
Officer Authorized to
Administer Oaths

 
 
  

WC Ata.

as to egal’sufficiency

SMC 000375
